DETAILED ACTION
This action responds to Application No. 17/873647, filed 07/26/2022, and to the preliminary amendment filed therewith.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3-5, 6, 7-11, 13-18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3-5, 1, 7-11, 13-18, 18, and 20 of U.S. Patent No.11429293. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely represent broadened versions of Patent No. 11429293.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11429293. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical, with the only difference being that in the instant claim, data is shifted from the user [data] pool to the metadata pool, and in Patent No. 11429293, data is shifted the other direction, from the metadata pool to the user data pool.  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify claim 1 of Patent No. 11429293 to move data in the other direction between the pools, because a) it would be an obvious reversal of parts (MPEP § 2144.04(VI)(A), and b) it would be obvious to try moving data in the other direction, as it would be choosing from a finite number of identified, predictable solutions for moving data between pools (move from user data pool to metadata pool or from metadata pool to user data pool).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 8-9, language “the user data pool” (e.g. claim 8, lines 2 and 4).  There is insufficient antecedent basis for “user data pool” in claims 8-9, or in shared parent claim 1.  It appears that this may be a claim numbering issue, as there is support for a user data pool in claims 6-7;
Claim 12, language “metadata data pool” (lines 3, 5-8) and “user pool” (line 6).  There is insufficient antecedent basis for “metadata data pool” or “user pool” in claim 12, or in parent claims 1, 2, or 6.  It is noted that there is support for a “metadata pool” and “user data pool” in claim 6; accordingly, it appears that this may have been a drafting error, and the terms are presumably meant to read “metadata pool” and “user data pool”, respectively;
Claims 13-14, language “the read only mode” (e.g. claim 13, line 1).  There is insufficient antecedent basis for “read only mode” in claims 13-14, or in their shared parent claim 1.  It appears that this may be a claim numbering issue, as there is support for “read only mode” in claim 12.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0246911 A1) in view of Birrer et al (US 2008/0133767 A1).

Re claim 1, Lee discloses the following:
a method of managing storage, comprising: (¶ 87-89).  The policy for allocating memory is a method of managing storage;
receiving a request for a first amount of free capacity, wherein the request includes a first priority denoting a purpose for which the first amount of free capacity is requested, where in the request is requesting the first amount of free capacity […] (¶ 87-89).  A request for allocation of memory (free capacity) includes a priority associated with the requesting process; accordingly, the priority indicates the purpose (i.e. which process it is to be used for);
determine whether a current utilization of storage […] exceeds a first threshold associated with the first priority (¶ 87).  For a requested allocation, the policy determines whether the requesting process (first priority) has consumed a threshold amount of memory (current utilization exceeds a threshold associated with the first priority);
responsive to determining the current utilization of storage [….] is less than the first threshold associated with the first priority, performing the first processing including: determining whether there is a sufficient amount of existing free capacity […] to grant the first amount; and responsive to determining there is a sufficient amount of existing free capacity […] to grant the first amount, granting the first amount of free capacity […]; and responsive to determining the current utilization of storage […] is not less than the first threshold associated with the first priority, rejecting the request and not granting the first amount of free capacity (¶ 87-89).  It is noted that this limitation contains several conditional limitations and, being a method claim, conditional limitations that could potentially not occur are considered optional under Ex Parte Schulhauser (Appeal 2013-007847 (PTAB April 28, 2016).  Accordingly, the method claim only explicitly requires either the condition of the current utilization to be less the first threshold, or to be not less than the first threshold; both conditions are not required.  Nonetheless, Lee discloses that for a given priority associated with a particular process, the policy will grant the allocation request if the process has not consumed a threshold amount of memory (utilization is below a first threshold), and denies (rejects) the request if the utilization is above the threshold (¶ 87).  If the request is granted, the policy determines that there is sufficient available memory, and grants the allocation (amount of free capacity) (¶ 88).

Lee discloses the method of allocating capacity based on priority thresholds, and further discloses persistent (non-volatile) storage (¶ 62).  However, it does not explicitly disclose whether the memory being allocated is from a non-volatile physical storage device.

Birrer discloses that the request is requesting a first amount of free capacity from non-volatile physical storage devices (¶ 31 and 70).  The data is allocated on streaming agents, which contain hard drives or other persistent storage (non-volatile storage devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the priority-based allocation of Lee to utilize a non-volatile backend storage, as in Birrer, because it would be applying a known technique to improve a similar device in the same way.  Lee discloses a method of allocating memory based on priority.  Birrer also discloses a method of allocating memory, which has been improved in a similar way to the claimed invention, to allocate persistent memory from a backend.  It would have been obvious to one having ordinary skill in the art to modify the memory allocation of Lee to utilize persistent memory from a backend, as in Birrer, because it would yield the predictable improvement of being able to store data in the allocated memory persistently, instead of temporarily.

Re claim 2, Lee and Birrer disclose the method of claim 1, and Birrer further discloses that the non-volatile physical storage devices provide backend storage in a data storage system (¶ 31 and 70).  The allocation requests allocate requested storage for servers on the backend (backend storage) up to a maximum threshold based on a percentage of remaining disk space (¶ 70).  The storage at each node consists of hard disks and persistent (non-volatile) storage (¶ 31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Birrer, for the reasons noted in claim 1 above.

Re claim 3, Lee and Birrer discloses the method of claim 2, and Birrer further discloses that current utilization denotes a percentage regarding an amount of the physical storage of the non-volatile physical storage devices of the data storage system that is used or allocated (¶ 35 and 70).  The utilization information includes a usage percentage for the memory (¶ 70), which, as previously noted, can be persistent (non-volatile) (¶ 31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the priority-based allocation of Lee to express utilization as a percentage, as in Birrer, because it would be applying a known technique to improve a similar device in the same way.  Lee discloses a method of allocating memory based on evaluating usage.  Birrer also discloses a method of allocating memory based on evaluating usage, which has been improved in a similar way to the claimed invention, to evaluate usage using a percentage.  It would have been obvious to one having ordinary skill in the art to modify the memory allocation of Lee to utilize persistent memory from a backend, as in Birrer, because it would yield the predictable improvement of creating a uniform measurement (usage as percentage) that can be applied across devices.

Re claim 8, Lee and Birrer disclose the method of claim 1, and Lee further discloses wherein determining whether there is a sufficient amount of existing free capacity to grand the first amount includes determining that the user data pool includes a sufficient amount of existing free capacity to grant the first amount, and wherein the method includes granting the first amount using free capacity from the user data pool (¶ 87-88).  Lee allocates the memory allocated for clients (using free capacity from the user data pool) if there is sufficient capacity available.

Re claim 13, Lee and Birrer disclose the method of claim 1, and Lee further discloses that in the read only mode, the data storage system only services read requests and does not service other requests that result in consumption of physical storage of the non-volatile physical storage devices providing backend storage in the data storage system (¶ 73).  The secondary storage system (data storage system) can either be configured with a read-only connection, or can operate in a mode that itself prohibits any transaction requiring a write (consumption of physical storage) while it is in backup mode.  Either way, this can be considered “read only mode”.

Re claim 14, Lee and Birrer disclose the method of claim 1, and Lee further discloses that in the read only mode, the data storage system does not service write requests (¶ 73).  See claim 13 above.

Re claim 17, Lee and Birrer disclose the method of claim 1 above; accordingly, they also disclose a system comprising code implementing that method, as in claim 17 (see Lee, ¶ 104).  Furthermore, Lee discloses one or more processors (¶ 104); and one or more memories (Abstract).

Re claims 18-20, Lee and Birrer disclose the methods of claims 1-3 above, respectively; accordingly, they also discloses computer readable media comprising code implementing those methods, as in claims 18-20, respectively (see Lee, ¶ 105).

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Birrer, further in view of Iyer et al (US 2009/0172315 A1).

Re claim 4, Lee and Birrer disclose the method of claim 3, and Lee further discloses a plurality of predetermined priority levels (purposes), which cause memory to be allocated at different levels (¶ 89).  However, Lee and Birrer do not specifically disclose whether there are a plurality of predetermined thresholds.

Iyer discloses that the first threshold is one of a plurality of predetermined thresholds associated with a plurality of predetermined purposes or reasons for requesting free capacity, and wherein each of the plurality of predetermined thresholds is associated with a different one of a plurality of priorities, and wherein the plurality of priorities includes the first priority of the request (¶ 59 and 64).  The memory has a plurality of priority levels, each having a respective usage threshold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the priority level threshold of Lee (combined with Birrer) to be a plurality of respective thresholds associated with each priority level, as in Iyer, because it would be applying a known technique to improve a similar method in the same way.  Lee (combined with Birrer) discloses a plurality of priority levels, and a threshold for determining whether to allocate memory to a priority level based on usage.  Iyer also discloses thresholds for allocating to priority levels, which has been improved in a similar way to the claimed invention, to utilize separate thresholds for each priority level.  It would have been obvious to modify the priority level allocation of Lee (combined with Birrer) to utilize separate respective thresholds, as in Iyer, because using separate thresholds would provide the predictable improvement of allowing each priority level to be separately controlled via its own threshold, improving granularity of control.

Re claim 5, Lee, Birrer, and Iyer disclose the method of claim 4, and Birrer further discloses that the first threshold denotes a utilization threshold that is threshold percentage regarding an amount of the physical storage of the non-volatile physical storage devices of the data storage system that is used or allocated (¶ 35 and 70).  Both the usage, and the threshold, are based on percentages of remaining disk space.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the priority-based allocation of Lee (combined with Iyer) to express utilization as a percentage, as in Birrer, because it would be applying a known technique to improve a similar device in the same way.  Lee (combined with Iyer) discloses a method of allocating memory based on evaluating usage.  Birrer also discloses a method of allocating memory based on evaluating usage, which has been improved in a similar way to the claimed invention, to evaluate usage using a percentage.  It would have been obvious to one having ordinary skill in the art to modify the memory allocation of Lee (combined with Iyer) to utilize persistent memory from a backend, as in Birrer, because it would yield the predictable improvement of creating a uniform measurement (usage as percentage) that can be applied across devices.
	
	Re claim 15, Lee, Birrer, and Iyer disclose the method of claim 4, and Iyer further discloses that each of the plurality of predetermined thresholds denotes a different utilization threshold (¶ 59 and 64).  Each of the priority levels is associated with its own respective (different) utilization threshold.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the priority-based allocation of Lee (combined with Iyer) to combine Lee, Birrer, and Iyer, for the reasons noted in claim 4 above.

Re claim 16, Lee, Birrer, and Iyer disclose the method of claim 4, and Iyer further dislcloses that the plurality of priorities is ranked from a highest priority to a lowest priority and wherein the highest priority is associated with a highest one of the plurality of thresholds and the lowest priority is associated with a lowest one of the plurality of predetermined thresholds (¶ 59 and 64).  Each priority level is associated with a respective threshold, wherein the higher the threshold, the greater the amount of memory that will be allocated, thus the higher the priority.  Accordingly, the different thresholds is a ranking criteria for the priority levels.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the priority-based allocation of Lee (combined with Iyer) to combine Lee, Birrer, and Iyer, for the reasons noted in claim 4 above.

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Birrer, further in view of Pruthi et al (US 8793290 B1).

Re claim 6, Lee and Birrer disclose the method of claim 2, but do not specifically disclose that the non-volatile physical devices include a user data pool and a metadata pool.

Pruthi discloses that wherein the non-volatile physical storage devices providing backend storage in a data storage system includes a first portion configured as a user data pool for storing user data and a second portion configured as a metadata pool for storing metadata (col. 8, lines 17-43).  The persistent storage (non-volatile physical storage devices providing backend storage in a data storage system) includes a storage pool storing user data extents (user data pool for storing user data) as well as a metadata bag (metadata pool for storing metadata).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the backend storage of Birrer (combined with Lee) to implement a user data pool and a metadata pool, as in Pruthi, because Pruthi suggests that creating a separate metadata bag (metadata pool) to manage a storage pool (user data pool) would provide a way of allocating space to the storage pool as well as managing the space to serve allocations/deletions (col. 8, lines 17-43).

Re claim 7, Lee, Birrer, and Pruthi disclose the method of claim 6, and Pruthi further discloses that the metadata includes mapping information used to map logical addresses to physical locations on the non-volatile physical storage devices of the data storage system (col. 5, lines 35-64).  The metadata includes mapping information used to map logical/virtual to physical locations on the physical storage devices.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage system of Lee (combined with Birrer to store logical/virtual to physical mapping in metadata, as in Pruthi, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Lee (combined with Birrer) discloses allocating memory, which is ready for the improvement of storing mapping data in metadata.  Pruthi discloses a method of storing mapping data in metadata, which is applicable to the storage allocation system of Lee (combined with Birrer).  It would have been obvious to integrate the mapping metadata of Pruthi into the memory allocation system of Lee (combined with Birrer) because it would yield the predictable result of allowing the system to translate from logical/virtual addresses to the actual physical locations storing data.

Re claim 9, Lee and Birrer disclose the method of claim 8, but do not specifically disclose configuring the pools with RAID levels.

Pruthi discloses that the user data pool is configured in accordance with a first RAID level and configuration and the metadata pool is configured in accordance with a second RAID level and configuration different from the first RAID level and configuration (col. 7, lines 35-43).  The storage pool (user data pool) is configured in accordance with a first RAID level and configuration (e.g. RAID0), while the metadata bag (metadata pool) is configured in accordance with a different second RAID level and configuration (e.g. RAID5).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the backend storage of Birrer (combined with Lee) to implement a user data pool on one RAID configuration, and a metadata pool on a different RAID configuration, as in Pruthi, because Pruthi suggests that doing so would provide flexibility by allowing different protection levels to be used for data and metadata (col. 7, lines 35-43).

Re claim 10, Lee and Birrer disclose the method of claim 1, and Lee further discloses wherein determining whether there is a sufficient amount of existing free capacity to grand the first amount includes determining that the […] pool includes a sufficient amount of existing free capacity to grant the first amount, and wherein the method includes granting the first amount using free capacity from the […] pool (¶ 87-88).  Lee allocates the memory allocated for clients (using free capacity from the pool) if there is sufficient capacity available.

Lee and Birrer do not specifically disclose that the pool is a metadata pool.

Pruthi discloses that the pool is a metadata pool (col. 8, lines 17-43).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee, Birrer, and Pruthi, for the reasons noted in claim 10 above.

Re claim 11, Lee, Birrer, and Pruthi disclose the method of claim 10, and Pruthi further discloses that the user data pool and the metadata pool are configured in accordance with a same RAID level and configuration (col. 5, lines 20-34).  Alternatively, the metadata can be stored persistently on the same underlying RAID system (same RAID level and configuration) as the storage pool (user data pool).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the backend storage of Birrer (combined with Lee) to implement a user data pool and a metadata pool on a same RAID configuration, as in Pruthi, because Pruthi suggests that doing so would provide flexibility by allowing a RAID level or levels to be selected for the desired level of protection (col. 7, lines 35-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132